131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Raul Suarez REYNOSO, Defendant-Appellant.
No. 97-10019.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided November 20, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CR-94-05006-MDC;  M.D. Crocker, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Rail Suarez Reynoso appeals his 188-month sentence imposed following remand by this court to the district court for resentencing.  See United States v. Gutierrez-Hernandez and Suarez-Reynoso, 94 F.3d 582 (9th Cir1996).  Reynoso was convicted after a jury trial of conspiracy to manufacture methamphetamine, and manufacturing and aiding and abetting the manufacture of methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) & 2.  Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel for Reynoso filed a brief stating that he finds no meritorious issues for review and a motion to withdraw as counsel of record.  We have jurisdiction under 28 U.S.C. § 1291.


3
Our independent review of the record pursuant to Penson v. Ohio, 438 U.S. 75, 83 (1988), discloses no issues for review.  Counsel's motion to withdraw is GRANTED and the judgment is AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3